Exhibit 10.76

PRODUCT SUPPLY AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this 5th day of
December, 2006, by and between Scott Brothers Dairy, Inc., a California
corporation (the “Processor”) and TCBY Systems, LLC, a Delaware limited
liability company (the “Company”).

RECITALS:

A. The Company supports its individual franchisee locations operated as part of
its TCBY franchise system (the “System”) by negotiating with manufacturers to
secure goods at a price on behalf of the System, and then encourages the System
to purchase those goods for use in its individually owned locations through
Company’s designated distributors.

B. The Processor is in the business of custom manufacturing frozen dairy
products and has facilities, capacity and expertise available and sufficient to
enter into this Product Supply Agreement.

C. The Company desires to have the Processor manufacture and process products at
the Processor’s plant in Chino, California (the “Plant”) to be made available to
distributors designated by Company who will purchase the products for resale to
the System.

D. Processor desires to enter into such an agreement with the Company to provide
the desired product.

NOW THEREFORE, in consideration of the covenants hereinafter set forth, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.    PRODUCTS.

(a) Subject to the terms and conditions hereof, the Processor shall prepare,
manufacture, process, and package for the Company those Products identified in
Exhibit A (the “Products”) attached hereto and made a part hereof.  Nothing
contained herein shall grant any degree or rights of exclusivity of
manufacturing to the Processor except as outlined in 2c of this agreement.    
(b)          Company may, from time to time, introduce new products which may be
added to Exhibit A by providing Processor with thirty (30) days written notice;
provided that Processor and Company

1


--------------------------------------------------------------------------------


agrees as to all needed specifications for the new product(s), pricing and
minimum volume requirements, if any.   Processor will not unreasonably deny
Company’s request to add new product(s).  Company may also introduce product(s)
that will be needed for seasonal purposes only, and Processor agrees to
manufacture such seasonal product(s) in amounts designated by Company from time
to time if doing so can be reasonably accomplished; provided that Processor and
Company agree as to all needed specifications for the seasonal product(s),
pricing and minimum volume requirements, if any.  Processor agrees to inform
Company promptly in writing if for any reason it is not able to manufacture new
product(s) or seasonal product(s) in the amounts needed.  For purposes of this
Agreement, the new products and seasonal products contemplated by this Section
1(b) shall be considered “Products”.

(c)   Company may remove any Product from Exhibit A by providing Processor
notice in writing of the cancellation of the Product.  Upon receipt of notice of
cancellation of a Product, Processor shall: (i) immediately stop all production
of the Product, (ii) take all reasonable steps to stop cost commitments related
to the Product, and (iii) inform Company of the remaining inventory of finished
product and related components it holds with respect to the discontinued
Product.  Upon receipt of such information, the Company shall have the option to
(y) compensate Processor for all remaining finished or unfinished components of
the cancelled Product in the manner outlined in Section 2(d) below; or (z)
decide to reinstate such Product to Exhibit A.

2.  TERM/TERMINATION.

(a)  This Agreement shall commence upon the date first written above and shall
continue for a period of three (3) years, unless earlier terminated pursuant to
Section 2(b) or 2(c).  Thereafter this Agreement shall automatically renew for
additional one-year periods unless either party gives at least one hundred and
eighty (180) days notice prior to the end of the then current Term of its intent
not to renew.

(b)  The Processor and the Company shall each have the right to immediately
terminate this Agreement if (i) the other party is adjudged bankrupt, or makes a
general assignment for the benefit of creditors, or if a receiver should be
appointed because of its insolvency, or (ii) if the other party shall fail to
perform or observe any of its material obligations under this Agreement and does
not correct such failure within thirty (30) days after written notice from the
non-defaulting party describing such failure (except to the extent other cure
periods for specific material obligations are included elsewhere in the
Agreement, in which case those specific cure periods will apply).

(c)  The Processor will have the exclusive right to produce the products on
Exhibit A for the following periods:  eighteen (18) months from the date hereof
for the Western United States (TCBY locations currently directly serviced by
Southwest Traders from its Temecula, CA location):  and six (6) months for the
rest of the United

2


--------------------------------------------------------------------------------


States. At the end of such exclusivity periods, the Processor and the Company
shall each have the right to terminate this Agreement as to the applicable
non-exclusive service without cause by providing the other party at least one
hundred and eighty (180) calendar days notice of termination.  Such notice must
be provided in writing in the manner outlined below.    For clarity, TCBY shall
have the right to terminate, extend or review this agreement as provided herein
for processors production for the Western United States, subject to the
corresponding exclusivity period separately from production for the rest of the
United States.

(d)  In the event of termination of this Agreement, the Company shall purchase
from the Processor, for an amount equal to the Processor’s out-of-pocket cost
therefore, packaging inventory and unique ingredients and raw materials (“Raws”)
inventory then in the Processor’s possession which were purchased by the
Processor solely for the production of Company’s Products hereunder, not to
exceed 60 days supply unless agreed to in writing.  The Company shall purchase
any finished goods inventory of the Products that is in the Processor’s
possession on the effective date of termination; however, the total amount of
finished goods shall not exceed a sixty (60) day supply, calculated based on the
average monthly demand over the previous six months as provided to Processor as
outlined in Section 3(a) of this Agreement, unless otherwise agreed to by the
parties in writing.  After notice of termination, all future production and
purchases of Raws shall be mutually agreed upon.  The Company’s and the
Processor’s remedies upon any termination hereunder shall not be to the
exclusion of any other remedy available to the parties, at law or otherwise.

3.    PRODUCTION AND FORECAST.

The Company shall provide to Processor a rolling twelve (12) month forecast of
specific products requirements and anticipated quantities.  On a monthly basis,
Processor and Company will review the forecast and agree upon a monthly
production quantity.   The review and mutually agreed upon monthly production
schedule will be influenced by current product movement, seasonality, and
similar issues, and Processor agrees to follow Company’s instruction regarding
all current and future production needs.  The Processor will deliver within +/-
five percent (5%) the quantity of products ordered within two (2) weeks of its
receipt of production orders, but agrees to only deliver Product to distributors
and/or purchasers specifically authorized by the Company, which may be modified
from time to time by Company’s Purchasing and Distribution Department. As the
current agreement is based on nationwide delivery of products, the tolling fee
is currently [CONFIDENTIAL](1) per case.  Should delivery cease to operate
nationwide, thereby limiting delivery to include only local territory, a
[CONFIDENTIAL](2) increase in the tolling fee shall apply, bringing the total
tolling fee to

--------------------------------------------------------------------------------

(1)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(2)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

3


--------------------------------------------------------------------------------


[CONFIDENTIAL](3) per case.

4.     DISCONTINUED AND OBSOLETE.

In the event a Product is discontinued or becomes obsolete, the Processor and
Company shall negotiate a disposition of the Product that will include any and
all finished goods, proprietary raw materials and packaging.

5.     SALE PRICE AND TERMS.

(a)     Definitions

i)      Tolling Fee – The price that Company or its designated distributor will
pay Processor for all compounding, filling, quality control, laboratory,
warehousing, administrative, good manufacturing practices compliance, profits
and any other services necessary to produce, prepare for shipment and invoice
the Products.

ii)     Shrink – a cost factor to be applied on an annual basis reflecting
Processor’s loss of materials, not to exceed [CONFIDENTIAL](4).  Per year.

iii)    Raws – unique materials and ingredients required by Processor to produce
the Products.

iv)   Manufacturing Costs – Processor’s actual unburdened costs of Raws, and
unique packaging used in the production of Products as manufactured and ready
for shipment.

v)    Per Unit Price – the sum, determined on a Product-by-Product basis, of
Tolling Fee, Shrink, and Manufacturing Costs.

vi)   Company Portion – an amount to be controlled by the Company to be added to
the cost to designated distributors for such Products which may include
franchise royalty, advertising fee, yogurt formulation charges and other amounts
designated by Company from time to time.

vii)    Distributor Purchase Price – the dollar amount specified by Company
which Processor will charge for Products, which may differ from distributor to
distributor.  This Price may or may not include freight charges, prorated or
otherwise, by mutual agreement between Company and Processor.  Distributor
Purchase Prices shall be outlined in Exhibit A and may be subject to adjustment
not more frequently than once per calendar quarter.

viii) viii) Delivered – sold to Company’s designated distributor, FOB
Processor’s Plant.

--------------------------------------------------------------------------------

(3)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(4)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

4


--------------------------------------------------------------------------------


(b)     Initial Tolling Fee - The Parties hereto agree that the initial Tolling
Fee for use in establishing prices to the Products listed in Exhibit A shall be
equal to [CONFIDENTIAL](5) per gallon or [CONFIDENTIAL](6) per thirty-six (36)
pound case to contain between [CONFIDENTIAL](7) gallons per box for all
satisfactory Products produced and delivered hereunder.  If additional Products
are added to this Agreement, the Parties will mutually agree upon Tolling Fees
applicable to those added Products.  Should product delivery cease to include
nationwide locations and encompass only local territory serviced by SWT, the
tolling fee will increase by [CONFIDENTIAL](8) cents per case as outlined in
paragraph 3, above.

(c)     Quarterly Reviews.  Within forty-five (45) days after the end of each
calendar quarter during this Agreement, the representatives of the parties shall
meet to review the performance of the parties, and the Processor’s Manufacturing
Cost and Shrink.   In the event that there has been an upward or downward change
in the above costs (which may be subject to independent audit) the parties shall
in good faith apply the adjustment in pricing (Differed Credit /Debit) for the
Products commensurate with such material increase or decrease in cost, such
change to be effective from the beginning of the next pricing period, which will
be outlined on a revised Exhibit A.

(d)     Payment Terms. Terms of payment shall be net 21, which terms shall apply
as between Processor and Company’s authorized distributors.   Company does not
warrant or guarantee payment from the distributors.

6.     INVOICING REQUIREMENTS.

(a)      Invoicing

(i) At the time of each delivery of Product, Processor shall issue an invoice or
invoice or invoices (in the form and manner as reasonably directed by the
Company) to the relevant designated distributor, or directly to Company at
Company’s option, requiring payment for the Product so delivered, listing
Distributor’s Purchase Price.  Processor will also send to Company a duplicate
copy of each invoice for deliveries made to designated distributors using
electronic means as directed by the Company.  The Company Portion will either
be: (i) placed directly on Processors invoice by Processor to designated
distributor at Company’s request, (ii) invoiced by Company separately from the
Processor’s invoice with both invoices being provided by Processor to designated
distributor,

--------------------------------------------------------------------------------

(5)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(6)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(7)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(8)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

5


--------------------------------------------------------------------------------


or (iii) invoiced directly by Company to designated distributor on one invoice
including Distributor’s Purchase Price based on Processor’s invoice provided
directly to Company.  The Company may direct from time to time which of the
above three options it requests Processor to use for invoicing Products.  All
sales shall be made FOB at Processor’s manufacturing facility and shall have the
freight added as agreed to by both parties. Payment terms for invoices shall be
net 30 days.

(ii) The Per Unit Price shall be deemed to be earned by, and be the sole
property of, the Processor.  The Company Portion shall be deemed to be earned
by, and be the sole property of, the Company.  Any other amount received by the
Company from its designated distributors pursuant to the applicable distribution
agreements or otherwise shall be the sole property of the Company and the
Processor acknowledges and agrees that (A) Processor shall have no right, title
or interest therein and (B) the Company shall have no obligation to account or
otherwise report to Processor with respect to any amounts other than the Per
Unit Price.

(b) Certain Collection Matters

(i) Collection for “One Invoice” Billings. Certain invoices will require the
designated distributors to make payment of the entire amount of the Distributor
Purchase Price to either Processor or Company, in which case the invoicing party
shall act as a collection agent for the other party and be responsible for
remitting the applicable portion of the Distributor Purchase Price to the other
party; provided, however, that each reserves the right to collect amounts owed
directly to it from the designated distributors and shall assign to the other
party upon request its collection rights and otherwise cooperate with the lawful
collection activities of the other party. If Company requests Processor to
collect on its behalf, Processor will require a reasonable administration fee as
mutually agreed to by both parties for such services.  Should Company collect
invoices for Processor, Processor will not pay such administration fee as such
decision is made solely by Company.  In acting as a collection agent for other
party, invoicing party shall use commercially reasonable efforts to collect all
amounts owing from the designated distributors; provided, however, that, in no
event shall invoicing party have any liability for the other party’s uncollected
amounts.    If any amount collected from a designated distributor is equal to
less than the full amount due then such amount shall be allocated pro rata
between the Per Unit Price and the Company Portion.

6


--------------------------------------------------------------------------------


7.       QUALITY ASSURANCE.

(a)      Quality Standards.  Processor shall manufacture the Products strictly
in accordance with the standards, procedures, specifications, formulations and
recipes from time to time established and provided to Processor by the Company,
and shall handle and store all raw materials and all finished Products in
accordance with the quality controls established by Processor and agreed to by
the Company.

(b)      Inspection.  The Processor agrees to make the Plant and its processing
facilities available for inspection by the Company and its authorized
representatives upon the Company’s reasonable request during normal business
hours.   Further, Processor shall maintain appropriate books and records
regarding manufacturing of the Products and collections of accounts hereunder
and shall make such books and records available to the Company and its
authorized representatives for inspection and copying upon reasonable notice. 
Processor shall maintain such books and records for not less than one year
following termination of this Agreement and the Company’s inspection right shall
continue during this time.  All Confidential Information (defined below) of
Processor acquired by or disclosed to any employee or agent of the Company
during any such inspection shall be regarded as confidential pursuant to Section
13 of this Agreement.    The Company shall have the right, but not the
obligation, to inform Processor of any quality issues it discovers during
inspection.  Processor’s failure to cure within 5 business days of Processor’s
discovery for non-life threatening and 1 day of discovery for life threatening
quality issues will be grounds for immediate termination of this Agreement,
whether such discovery was made as a result of Company’s inspection or
otherwise.

(c)      Compliance with Regulations.  Processor agrees that the Products will
be manufactured, packaged and labeled in compliance with, and will not be
adulterated or misbranded within the meaning of, the Federal Food, Drug and
Cosmetic Act of 1938, or any other federal, state, foreign or local laws or
regulations applicable thereto, will not constitute an article that may not be
introduced into interstate commerce and will be manufactured in substantial
compliance with all applicable federal, state, foreign or local laws and
regulations applicable thereto.  Unless Company otherwise agrees in writing,
Processor will destroy all inventories that are not in conformity with Food and
Drug Administration rules and regulations or any applicable federal, state,
foreign and local laws.  Processor agrees to notify Company promptly of any
regulatory action of which Processor has knowledge that is taken in relation to
it by any federal, state, foreign, county or municipal authority and that
relates to or affects the manufacture, storage, distribution or sale of the
Products.  Without limiting the foregoing, Processor shall obtain all licenses
and certifications necessary to lawfully produce the Products, including any
necessary certifications under applicable bioterrorism laws, and shall deliver
copies of such licenses and certifications to Company or designated distributors
upon request.

7


--------------------------------------------------------------------------------


(d)      Product Recall and Withdrawal.  Either Party shall immediately advise
and consult with the other as to any Product recall or withdrawal
considerations; provided that Company shall have the absolute right to recall or
withdraw any Product if it determines in its sole discretion that (i) such
Product may be contaminated, (ii) the use and/or distribution of such Product
may pose an immediate threat to Company’s customers or (iii) such Product
otherwise fails to conform to the quality standards set by Company and provided
to Processor.  Company shall bear the cost of any recall or withdrawal;
provided, however, that Processor shall bear the cost of any recall or
withdrawal that results directly from or is required as a result of Processor’s
manufacture of the Products or procurement of raw materials used in the
manufacture of the Products other than in strict compliance with this Agreement.

8.    CODE DATING AND LABEL INFORMATION.

Coding and label information shall appear on each case or tub using a form that
complies with any applicable laws and regulations, using information as directed
by the Company.

9.    CONTAINER AND PACKAGING; QUALITY AND PURITY STANDARDS/WARRANTY.

Without limiting any other quality requirements set forth herein, the Processor
shall perform its obligations hereunder in accordance with the best practices of
the industry.  The Processor guarantees that it will comply with the practices
and policies set forth in CFR21.

Product packaging and/or containers shall be suitable for distribution to
Company’s System via motor cargo and shall serve to assure product quality and
purity throughout the distribution process.   In the event of failure of the
containers to provide adequate Product protection and Product purity or quality
is compromised not due to mishandling during the distribution process, Processor
shall provide credit for Products so compromised.   Processor shall establish a
documented process that the Company can disclose to the individual businesses
within its System defining container faults subject to this warranty and
methodology for submission of claims.

10.  INSURANCE AND INDEMNIFICATION.

(a)      Company Indemnification.  Company hereby indemnifies Processor and
forever holds Processor harmless from and against all claims, suits, actions,
proceedings, damages, losses or liabilities, costs or expenses (including
reasonable attorneys’ fees and expenses) arising out of, based upon, or in
connection with (i) any breach of any of Company’s covenants in this Agreement
or (ii) any claim that the use

8


--------------------------------------------------------------------------------


by Processor of the Names and Marks as provided in this Agreement infringes upon
any third party trademark, service mark, or trade name.

(b)      Processor Indemnification.  Processor hereby indemnifies Company and
forever holds Company harmless from and against all claims, suits, actions,
proceedings, damages, losses or liabilities, costs or expenses (including
reasonable attorneys’ fees and expenses) arising out of, based upon, or in
connection with, unless it is at the direction of Company (i) any breach of any
of Processor’s covenants in this Agreement, (ii) any alleged defects in the
manufacture or processing of Products; or (iii) any injuries or damages to
purchasers, users, or consumers of Products arising from defects in the
procurement of raw materials hereunder and the manufacturing, processing or
packaging of Products.

(c)      Conditions of Indemnification.  As a condition of indemnification under
this Section, the party seeking indemnification shall give the other party (for
purposes of this Section called the “Indemnifying Party”) immediate notice of
and copies of all pleadings and correspondence related to the assertion of any
such claim, proceeding, action, or suit and agrees not to settle, compromise, or
otherwise dispose of any such claim, proceeding, action or suit without the
prior written consent of the Indemnifying Party.  The Indemnifying Party shall
hold the Indemnified Party harmless and shall assume the defense or settlement
of any such claim, proceeding, action, or suit at its expense. The Party seeking
indemnity shall reasonably cooperate with the Indemnifying Party in defense of
the action at its own expense.

(d)      Insurance.  At all times during the term of this Agreement, Processor
shall maintain appropriate insurance at commercially reasonable levels of
coverage to cover all of its obligations under this Agreement, including,
without limitation, general liability insurance and malicious product tampering,
product liability, and product recall insurance with respect to the manufacture
and sale of the Products, in each case with minimum coverage of
[CONFIDENTIAL](9) per occurrence.  All such insurance shall be issued by an
insurance carrier or carriers rated A or better by the industry and shall name
the Company as an additional insured on a primary non-contributory basis. 
Processor shall submit to the Company annually a copy of a certificate of
insurance evidencing this coverage and shall give Company at least 30 days prior
written notice of any material modification or termination of the coverage.

--------------------------------------------------------------------------------

(9)      Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

9


--------------------------------------------------------------------------------


11.  COMPANY NAMES AND MARKS.

Whenever Processor uses the Company’s proprietary names, trademarks and service
marks attached hereto as Exhibit B (“Names and Marks”), Processor shall affix
the appropriate trademark notice and agrees to use the registration symbol of
“R” in connection with its use of the Names and Marks, or “TM” where the mark
has not been registered federally, and in each instance where appropriate
accompanied by the words “Reg. TM of TCBY Systems, LLC” or a reasonable
facsimile thereof or such other reference as may be designated by Company from
time to time.  Where Names and Marks are used more than once on packaging, in
copy or on the Products, the “R” or “TM” designation need only be used once
either on the most prominent use of the Licensed Name and Mark, or if all uses
are of equal prominence, then on the first use of the Names and Marks in or on
each package, copy, or Product.  Processor shall use the Names and Marks only as
trademarks, service marks, or trade names and shall affix the notice as
specified.  Processor shall not have the right, unless previously agreed in
writing by Company, to use other trademarks, service marks, or trade names on
packaging, copy or on the Products.  Company shall have the right to own and
register any such other trademark, service mark, or trade name which is
registerable, and Processor shall cooperate with Company by providing packaging,
labeling, and documentation as may be required to obtain and maintain such
registration.

(a)      Restrictions on Use.  Unless Company consents in writing, which consent
shall not be unreasonably withheld, Processor shall use the Names and Marks (i)
for the purposes of and pursuant to this Agreement; or (ii) only in a manner
consistent with the scope of the relevant registration of the Names and Marks or
applications therefore; or (iii) only in the manner permitted and prescribed by
Company as set forth herein; or (iv) only with respect to Products; or (v) only
to label and sell Products to designated distributors.

(b)      Recognition of Goodwill.  Processor recognizes the value of the
goodwill associated with the Names and Marks and acknowledges that the Names and
Marks and all rights therein and goodwill pertaining thereto belong exclusively
to Company.

(c)      Validity of Other Agreements.  Processor agrees that it will not,
during the term of this Agreement or thereafter, attack the title or any rights
of Company in and to the Names and Marks, or any other license agreement or
franchise agreement involving the Names and Marks to which Company is a party.

(d)      Validity of Licensed Names and Marks.  Processor agrees that it will
not intentionally destroy, impair or in any way impede the effect and validity
of the Names and Marks.

(e)      Infringement.  Processor agrees to assist Company, at Company’s cost
and expense, to the extent necessary in the procurement of any protection or to
protect any of Company’s rights to the Names and Marks.

10


--------------------------------------------------------------------------------


12.  NOTICE.

All notices, requests, demands, and other communications hereunder by which
either party is to be legally bound shall be in writing and shall be given (i)
by Federal Express (or other established express delivery service which
maintains delivery records), (ii) by hand delivery, (iii) or by facsimile
transmission, to the parties at addresses set forth below or at such other
address given by like notice.  Notices shall be deemed effective upon receipt.

If to the Processor:              Scott Brothers Dairy, Inc.

12000 S. East End Ave

Chino, CA 91710

Attn: Michael Peauroi

If to the Company:

TCBY Systems, LLC

2855 East Cottonwood Parkway

Suite 400

Salt Lake City, Utah 84121

Attn:  Director of Purchasing

With copy to:  Legal Department

13.  CONFIDENTIALITY AGREEMENT.

The Parties agree that they will not disclose any Confidential Information which
each has received about the other Parties by virtue of their relationship under
this Agreement to any person other than to their employees or agents and then
only on a “need to know” basis to fulfill the terms of this Agreement, nor will
the Parties use any Confidential Information which is received by virtue of the
relationship under this Agreement for their own benefit or for the benefit of
any third party without the prior written consent of the disclosing party except
as specifically provided for herein.  The Parties will ensure that all of its
representatives who obtain access to Confidential Information are informed of
the confidential nature of the information which they receive and that they are
bound by the obligation to maintain its confidentiality in accordance with all
the terms hereof.  “Confidential Information” shall mean all information with
respect to the business of each of the Parties, including but not limited to the
marketing, sales, formulations (including yogurt formulations), specifications,
methods of manufacture, distribution, franchising, names of agents and
franchisees, inventions, equipment, know-how, pricing and purchasing of the
Parties which is

11


--------------------------------------------------------------------------------


considered confidential by the disclosing Party and which is received by virtue
of the Relationship created by this Agreement.  The parties agree that
irreparable harm will result if this provision is breached and monetary damages
will not make the aggrieved party whole, and jointly agree that a court ordered
injunction or restraining order would be appropriate to stop the misuse of any
Confidential Information by the breaching party.  This provision shall survive
any termination or expiration of this Agreement.   Confidential Information
shall not include any information that was (i) was in the possession of the
receiving Party at the time of such disclosure by the disclosing Party, (ii)
becomes available to the receiving Party on a non-confidential basis from a
source other than the disclosing Party, provided that such source is not bound
by a confidentiality agreement with the disclosing Party; or (iii) was already
known to the general public or subsequently became known to the general public
through no fault or omission on the part of the receiving Party or (iv) was
independently developed by the receiving Party employees without use of the
Confidential Information.

14.  NON-COMPETITION AGREEMENT.

Processor agrees not to undertake any manufacture of other products for other
parties which shall diminish or preclude their ability to perform the
obligations that they have agreed to herein.

15.  FORCE MAJEURE.

Neither Company nor Processor shall be liable for loss or damage or deemed to be
in breach of this Agreement if their failure to perform obligations results
from: (i) compliance with any law, regulation, requirement or instruction of any
federal, state, municipal or foreign government or any department or agency
thereof; (ii) acts of God; (iii) fires, strikes, embargoes, war or riot; or (iv)
any other similar event or cause beyond the reasonable control of the other
Party. Any delay resulting from any of said causes shall extend performance
accordingly or excuse performance, in whole or in part, as may be reasonable,
except that said causes shall not excuse payments of amounts owed at the time of
such occurrence.   Should such Force Majeure extend beyond 90 days, the other
party may terminate the Agreement by providing written notice to the other party
in accordance with section 2 (d).

16.  MISCELLANEOUS.

(a)      It is agreed that neither party has made or is making any
representations or warranties, express or implied, not explicitly set forth in
this Agreement, the exhibits and the attached letters hereto, that this
Agreement and its exhibits and attachments represent the entire Agreement
between the parties hereto and it cancels and supersedes all earlier agreements,
written or oral, and that no waiver, modification, or change of any of the terms
of this Agreement shall be valid unless set forth in writing

12


--------------------------------------------------------------------------------


signed by both parties.

(b)      If any condition, term, or covenant of this Agreement shall at any time
be held to be void, invalid, or unenforceable, such condition, covenant, or term
shall be construed as severable and shall attach only to such condition,
covenant or term and shall not in any way affect or render void, invalid, or
unenforceable any other condition, covenant, or term of this Agreement, and this
Agreement shall be carried out as if such void, invalid, or unenforceable term
were not embodied herein.

(c)      This Agreement shall inure to the benefit of the parties and their
successors, and assigns (provided the assignment does not violate the terms
hereof and the assignment is made with the consent of the other party, which
consent will be at the sole discretion of the other party, and shall be binding
upon the parties, their successors, and assigns.

(d)      This Agreement shall be governed by the internal laws of the State of
Utah, without regard to conflicts of law principles.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

Scott Brothers Dairy

 

TCBY SYSTEMS, LLC

 

 

 

By:

/s/ Michael Peauroi

 

 

By:

/s/ Michael Ward

 

 

 

 

Title: General Manager

 

Title: Exec. VP, Chief Legal Officer

 

 

 

Date: December 5, 2006

 

Date: November 30, 2006

13


--------------------------------------------------------------------------------



SCHEDULE A

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have been filed separately with the SEC]

14


--------------------------------------------------------------------------------


Exhibit B

TCBY®

“TCBY” THE COUNTRY’S BEST YOGURT®

BERIYO™

YOVANA®

15


--------------------------------------------------------------------------------